Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Information Disclosure Statement
References are listed in [0011] of the Specification dated 03/27/2020.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1, “the threaded collar” lacks antecedent basis.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faust et al. US 20100276558 A1.
	In reference to claim  1, Faust teaches a coupler (210;  fig. 19A) for mechanically and electrically coupling a solar panel (110) mounted on a frame (body of 110) to a rail (10) having an interface portion (top surface of 10), comprising: a body (214) complementarily configured with the interface portion of the rail to selectively interlock with the interface portion and configured to electrically couple to the interface portion (see fig. 19B); a link shaft (212) moveably coupled to the body; and an arm (216) mounted to the link shaft and configured to selectively abut the frame (body of 110) of the solar panel (110) and configured to electrically couple to the frame.
	In reference to claim  2, Faust teaches the coupler of claim 1, wherein: the body defines a slot (hole that receives fastener 212); and the link shaft (212) extends through the slot (see fig. 19B).
	In reference to claim  3, Faust teaches the coupler of claim 2, wherein: the link shaft defines a threaded bolt; and the coupler further comprises a threaded collar (A; image below) complementarily configured with the threaded bolt to selectively restrict the threaded bolt from moving through the slot relative to the body.

    PNG
    media_image1.png
    497
    620
    media_image1.png
    Greyscale

	In reference to claim  4, Faust teaches the coupler of claim 2, wherein the slot extends laterally relative to the body (i.e. the slot extends through the body).
	In reference to claim  5, Faust teaches the coupler of claim 4, wherein: the link shaft defines a threaded bolt; and the coupler further comprises a threaded collar (A; image below) complementarily configured with the threaded bolt to selectively restrict the threaded bolt from moving through the slot relative to the body and to selectively fix the lateral position of the threaded bolt in the slot (i.e it keeps the bolt in the slot. See fig. 19A, B).

    PNG
    media_image1.png
    497
    620
    media_image1.png
    Greyscale

In reference to claim  7, Faust teaches the body defines a channel (i.e. the interior space of 214 that clips onto rail 10; fig. 19A) complementarily configured with the interface portion of the rail to receive the interface portion (see fig. 19A, B).
	In reference to claim  17, Faust teaches the coupler of claim 1, wherein: the arm (216) is comprised of a first electrically conductive material; and the body (214) is comprised of a second electrically conductive material.
In reference to claim  18, Faust teaches the coupler of claim 17,wherein the arm and the body are in electrical communication.
In reference to claim  19, Faust teaches the coupler of claim 18, wherein: the link shaft (212) is comprised of a third electrically conductive material; and the arm and the body are in electrical communication via the link shaft.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faust 20100276558 in view of Kim et al. US 20110284264 A1.
In reference to claim  6, Faust substantially teaches the invention as claimed.
However Faust does not teach wherein the threaded collar includes: a washer configured to engage the body; and a nut configured to engage the washer.
Kim teaches the threaded collar (7, 9; fig. 3) includes: a washer (9) configured to engage the body (4; fig. 3); and a nut (7) configured to engage the washer.  Using the teachings of Kim to modify Faust to arrive tat the results of claim 6 is seen as an obvious modification.
.
 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faust 20100276558.
	In reference to claim  8, Faust substantially teaches the invention as claimed.
However Faust does not teach the coupler of claim 1, wherein the body defines a body spike configured to puncture the interface portion of the rail to electrically couple the body to the interface portion.
Figure 18A, B of Faust teaches of a body defining a body spike (B; image below) configured to puncture the interface portion of the rail (201; fig. 18B) to electrically couple the body to the interface portion.  B engages the underside of the rail 201.  Using the teachings of Figure 18A, B to modify Faust to arrive at the results of claim 8 is seen as an obvious modification.

    PNG
    media_image2.png
    276
    405
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Figure 18A, B of Faust, see [0053], lines 4-8, to 
In reference to claim  9, Faust substantially teaches the invention as claimed.
However Faust does not teach wherein the arm defines an arm spike configured to puncture the frame of the solar panel to electrically couple the arm to the frame.  
Figure 18, A, B of Faust teaches the arm (arm of 200 fig. 18A) defines an arm spike (206) configured to puncture the frame (body of 110) of the solar panel (110) to electrically couple the arm to the frame.  Using the teachings of Figure 18A, B to modify Faust to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Figure 18A, B of Faust, see [0053], lines 3-8, to modify Faust to surely connect to the solar panel in order to eliminate the need for additional grounding clips.


Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the combination of elements including:
(Claim 20) a coupler for mechanically and electrically coupling a solar panel mounted on a frame to a rail having an interface portion, comprising:  a body comprised of a first electrically conductive material and complementarily configured with the interface portion of the rail to selectively interlock with the 


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         03/24/2022